Exhibit 99 Pall Corporation Reports Second Quarter Fiscal 2010 Results Port Washington, NY (March 11, 2010) Pall Corporation (NYSE:PLL) today reported financial results for the second quarter ended January 31, 2010. Sales and Earnings Overview Sales for the second quarter were $560.4 million, an increase of 3.2% compared to the second quarter of fiscal year 2009. Sales in local currency (“LC”) decreased 2.8%. Foreign currency translation increased reported sales by $32.5 million or 6% in the quarter. Net earnings were $49.6 million, compared to $38.9 million in the second quarter of fiscal year 2009. Both diluted and pro forma earnings per share (“EPS”) were $0.42, compared to diluted EPS of $0.33 and pro forma EPS, excluding restructuring and other charges, of $0.38 last year. The estimated impact of foreign currency translation increased second quarter 2010 EPS by For the six months, diluted EPS were $0.98, compared to $0.68 a year earlier. Pro forma EPS, excluding restructuring and other charges as well as nonrecurring favorable items affecting interest expense and provision for income taxes (“Discrete Items”), were $0.82 compared to $0.78 last year. The estimated impact of foreign currency translation increased both measures of six month 2010 EPS by Eric Krasnoff, Chairman and CEO, stated, “Life Sciences continues its strong performance. Operating profit increased 27% in the quarter following a 38% increase in the first quarter. These results were driven by exceptional performance in BioPharmaceuticals. In Pall Industrial, Energy, Water & Process Technologies and Aerospace & Transportation saw a sales decline in the quarter. Microelectronics came back solidly with a 15% sales increase (in local currency). Pall Industrial’s results have impeded growth in the first half of the year. Orders in many key submarkets have now started to rebound and we continue to expect Industrial sales will grow in the second half of this fiscal year. Orders are also building in the capital expenditure sensitive Energy, Water & Process Technologies markets. We are looking to fiscal 2011 for recovery in Aerospace & Transportation. We are steadily executing plans to grow the top line and further strengthen Pall's overall financial performance. Productivity improvement programs continue to reduce costs while improving service to customers. Gross margins improved 350 basis points over last year, particularly reflecting favorable mix along with ongoing productivity enhancement efforts." Life Sciences - Second Quarter Highlights (Dollar Amounts in Thousands and Discussion of Sales and Orders Changes are in Local Currency) % CHANGE Sales: JAN. 31, 2010 JAN. 31, 2009 % CHANGE IN LC BioPharmaceuticals $ 146,972 $ 128,135 14.7 8.2 Medical 100,451 96,887 3.7 (1.1 ) Total Life Sciences segment $ 247,423 $ 225,022 10.0 4.2 Gross profit $ 143,430 $ 115,302 % of sales 58.0 51.2 Operating profit $ 61,554 $ 48,602 % of sales 24.9 21.6 Within BioPharmaceuticals, consumables in the Pharmaceuticals submarket grew about 15% for the second consecutive quarter aided by demand for Pall’s single-use products in biotechnology manufacturing. Within Medical, sales in the Blood Filtration submarkets grew slightly overall and better in Asia. This region has benefited from increasing adoption of universal leukoreduction. The improvement in Life Sciences operating profit was primarily driven by favorable product, market and sales channel mix as well as the benefit of pricing increases and cost savings that outpaced inflation. Industrial - Second Quarter Highlights (Dollar Amounts in Thousands and Discussion of Sales and Orders Changes are in Local Currency) % CHANGE Sales: JAN. 31, 2010 JAN. 31, 2009 % CHANGE IN LC Energy, Water & Process Technologies $ 194,240 $ 201,332 (3.5 ) (10.6 ) Aerospace & Transportation 57,771 66,388 (13.0 ) (16.5 ) Microelectronics 60,967 50,554 20.6 14.7 Total Industrial segment $ 312,978 $ 318,274 (1.7 ) (7.8 ) Gross profit $ 140,855 $ 141,047 % of sales 45.0 44.3 Operating profit $ 30,230 $ 35,882 % of sales 9.7 11.3 Microelectronics sales increased almost 15% as the semiconductor industry is recovering. Growth in the Western Hemisphere and most of Asia was solid reflecting increased fab utilization rates and capital spending. Orders were up 45%. Energy, Water & Process Technologies sales were impacted by the deferral of orders for large capital jobs over the last year, particularly in the Energy and Municipal Water submarkets. We are now seeing order growth in the Municipal Water, Food & Beverage and Industrial Manufacturing submarkets. Within Aerospace & Transportation, the Commercial Aerospace submarkets declined almost 7% related to weakness in the regional and private jet markets. The Military Aerospace submarket sales decreased 27% reflecting deferrals in military spending. Sales to the Transportation submarket were down over 7%. Pall Industrial’s gross margin improvement reflects favorable product mix. Ongoing cost reduction programs are mitigating inflation and the impact of volume reduction. Conclusion Mr. Krasnoff concluded, “Pall Industrial orders and backlog are growing and we expect a return to top line growth in the second half of the fiscal year. We expect overall BioPharmaceuticals sales growth rate to moderate for the remainder of this fiscal year due to timing of demand within the biotechnology market.
